Citation Nr: 1202173	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right elbow disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to October 2003, and from May 2006 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 decision in which the RO, among other things, denied service connection for a right ankle disability and for a right elbow disability.  The Veteran filed a notice of disagreement (NOD) in March 2009, and the RO issued a statement of the case (SOC) in June 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2010.   

In April 2011,  the Veteran testified during a Board hearing before the undersigned Veteran's Law Judge, at the RO; a transcript of the hearing is of record,

During the Board hearing, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  While the Veteran has complained of right ankle pain, there is no competent evidence that the Veteran currently has, or at any time pertinent to this appeal has had, a right ankle disability; a VA examiner found no active diagnosis for the right knee.

3.  While the Veteran has complained of right elbow pain, there is no competent evidence that the Veteran currently has, or at any time pertinent to this appeal has had, a right elbow disability; a VA examiner found no active diagnosis for the right knee..

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.306 (2011).

2.  The criteria for service connection for a right elbow disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2008 pre-rating letter, provided notice of what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that impacts those determinations.  The March 2009 rating decision reflects the initial adjudication of these claims after issuance of this letter.  Hence, the July 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of November 2008 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim for service connection is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering these claims for service connection in light of the above, the Board finds that the criteria for service connection for a right ankle disability or for a right elbow disability are not met.

Prior to service, the Veteran received treatment for a right ankle injury sustained in February 2006.  The Veteran's service treatment records are negative for any right ankle complaints, findings, or diagnoses during service.  

In a December 2006 service treatment record, the Veteran reported that while turning a wrench with his right arm, he felt a pop in his right elbow.  He complained of a delayed onset of pain a few days later.  Objective examination reflects tenderness on palpation at the medial epicondyle; however, there was no swelling, induration, warmth, olecranon bursa nodules, deformity, or instability.  The diagnosis was tendonitis.  The Veteran was prescribed Naproxen and instructed on heat/cold application.  He was advised to rest the elbow for one month and if improvement was not noticed, it was suggested that he consider trigger point injection.

Post service, November 2007 and January 2008 private treatment records document treatment for twisted right ankle.  A November 2007 X-ray report reflects lateral soft tissue injury.  A January 2008 X-ray report reflects improving soft tissue swelling laterally; ankle mortise intact; no visible fracture.

The Veteran underwent VA examination in November 2008.  The examiner indicated that he reviewed the Veteran's claims file.  The Veteran reported that he rolled his right ankle in February 2005 when stepping off a curb.  Since that time, he reported that he experienced a "throbbing ache" pain in the right ankle 3-4 times per week, usually with exercises such as running or walking.  Ibuprofen and rest alleviated the pain. The Veteran also reported that he strained his right elbow while turning a wrench during his service in Iraq.  He was placed in a small brace and given ibuprofen for the right elbow strain.  On occasion, with weight lifting, he experienced some discomfort but no swelling, locking up, or giving out.  He stated that the elbow did not "really bother him much."

On objective examination of the right ankle,, there was no tenderness, redness, heat, edema, effusion, or guarded or abnormal movement.  He had full range of motion in the right ankle without pain, locking, or clicking.

On objective examination of the right elbow, there was no tenderness, swelling, redness, or heat.  He had full range of motion in the right elbow without pain, locking, or clicking.

The examiner opined that there was no current, active diagnosis for either the right ankle or the right elbow, and indicated that, without current, active diagnoses, opinions as to etiology were not possible.

The above cited evidence clearly reflects that the Veteran has complained of right ankle and right elbow pain.  However, pain, alone, without  underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  Here, the medical evidence simply does not reflect that the Veteran currently has, or at any time pertinent to this appeal has had, either a right ankle or right elbow disability. Notwithstanding the Veteran's complaints, in and post-service treatment records document no actual disability. Significantly, in the only medical  comment to squarely address the matter of current disability, the November 2008 VA examiner specifically indicated that there was no current active diagnosis for either the right ankle or right elbow, and neither the Veteran nor his representative has presented or   identified any contract medical comment/opinion for wither the right ankle or the right elbow.  


The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that, fundamentally, the Veteran does not have either disability for which service connection is sought, there can be no valid claims for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

In addition to the medical evidence, the Board has considered the lay assertions. However, to whatever extent the Veteran and/or his representative attempt to establish that the Veteran currently has right ankle and/or or right elbow disability that is/are medically-related to service, on the basis of lay assertions, alone, such attempt must fail.  The matters of current diagnoses-and if established, medical etiology-of right ankle and right elbow disability are medical maters within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (persuasive)  opinion on the medical matters on which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a right ankle disability and for a right elbow disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right ankle disability is denied.

Service connection for a right elbow disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


